       Case 5:18-cv-00555-XR Document 218-1 Filed 05/05/20 Page 1 of 3




            I N T H E U N I T E D S T A TE S D I S T R I C T C O U R T F O R
                   THE WESTERN DISTRICT OF TEXAS
                           S A N A NT O N I O D I V I S I O N

 H O L C OM B E , et. al,                          NO. 5:18-CV-00555-XR
                                                     (consolidated cases)
 Plaintiffs

 vs.

 U N I T E D S T A TE S O F
 AMERICA,

 Defendant



                            SCHEDULING ORDER

       On this date, the Court considered the status of this case. This Schedul-

ing Order supersedes and replaces the Court’s previous scheduling order

(ECF NO. 98), and any prior modifications to that order. The Court ORDERS

as follows:

       The Defendant shall file their designation of testifying liability experts,

and serve on all parties, but not file, the materials required by Fed. R. Civ. P.

26(a)(2)(B), on or before Wednesday July 15, 2020. Any rebuttal reports shall

be served 15 days from that date.

       The deadline to file dispositive motions and Daubert motions pertaining

to retained liability experts, but not including motions in limine, is Friday

September 4, 2020. This deadline is applicable to the filing of any summary

judgment motion under Fed. R. Civ. P. 56. Leave of court is automatically

given to file motions not to exceed 40 pages in length, responses not to exceed



                                         Page 1 of 3
     Case 5:18-cv-00555-XR Document 218-1 Filed 05/05/20 Page 2 of 3




30 pages in length, and replies not to exceed 20 pages in length. Responses

shall be filed by Friday, September 18, and any replies shall be filed by Fri-

day, October 2.

     The Court seeks to adjudicate any dispositive motions on liability prior to

the recommencement of damages depositions. However, due the April 5,

2021 trial date, and the substantial amount of damages discovery remaining,

IMES and depositions of individuals other than Plaintiffs whose testimony

primarily or solely pertains to damages may begin on Monday, November 2,
2020. The Defendant shall file their designation of testifying damages ex-

perts, and serve on all parties, but not file, the materials required by Fed. R.

Civ. P. 26(a)(2)(B) on or before Wednesday January 6, 2021. Any rebuttal re-

ports shall be served 15 days from that date.

     The deadline for the completion of all discovery is Friday, March 5, 2021.

The disclosures required under Fed. R. Civ. P. 26(a)(3), Daubert motions per-

taining to any damages expert, and motions in limine shall be filed on or be-

fore Friday, March 12. Objections to those disclosures, and any motion filed,

shall be filed on or before Friday, March 26.

     The Final Pretrial Conference shall be held on

at                   am / pm.

     The Trial Date is Monday, April 5th, 2021 at 9:00 am.




It is so ORDERED.

     SIGNED on this               day of                     , 2020.




                                      Page 2 of 3
Case 5:18-cv-00555-XR Document 218-1 Filed 05/05/20 Page 3 of 3




                                 HON. JUDGE XAVIER RODRIGUEZ




                             Page 3 of 3
